RELEASE AND SETTLEMENT AGREEMENT










This Mutual Release and Settlement Agreement (the “Agree­ment”) is entered into
as of August 21, 2008 and is by and between QualSec, a Wyoming corporation
(“QualSec” or the “Company”) and Arden Kelton (“Kelton”), an individual,
collectively, the Parties.







R E C I T A L S




WHEREAS, Kelton is presently serving as a Director and Officer of Qualsec,; and




WHEREAS, The Parties have agreed to terminate Kelton’s services as an Officer
and Director of the Company; and




WHEREAS, the parties hereto desire to arrange for the mutually satisfactory
termination of any obligations of the parties arising out of or relating to
Kelton’s association with the Company.




In consideration of the foregoing recitals, the parties agree as follows:




1.

Incorporation of Recital Paragraph.  The recitals are incorporated herein by
this reference.




2.

Consideration and Mutual Release.  In consideration of and subject to the terms
set forth in Section 3, QualSec on behalf of itself, its partners, successors,
assigns, agents, represen­tatives, employees, affiliates, and all persons acting
by, through, under or in consort with it, if any, hereby releases and discharges
Kelton and his assigns, agents, and all persons acting by, through, under or in
consort with him, if any, from any and all rights, causes of action, demands,
dam­ages, costs, loss of services, expenses and compensation what­soever,
claims, duties, obligations and actions which QualSec its above-mentioned
agents, successors, representatives and assigns now have, or as may hereinafter
arise against Kelton and his above-mentioned agents, successors and assigns,
arising out of or con­nected in any manner with the Kelton’s actions as Officer
and Director of QualSec.  




3.

Terms.  In settlement, Kelton shall resign all positions as Officer and Director
of QualSec, his employment agreement dated   is hereby cancelled effective upon
the signing of this Agreement,    Kelton will relinquish and assign interest in
a portion of his stock holdings in QualSec, by way of executing a stock power in
favor of QualSec Partners for 54,700,000 shares of QualSec, leaving Kelton with
ownership of 15,300,000 shares.  Kelton is also granted a consulting agreement
attached to this document as Exhibit 2, and retains his interest in stock option
shares previousl granted to him under a grant dated April 11, 2008, and attached
as exhibit 3.




4.

Miscellaneous.




4.1

This Agreement is freely and voluntarily executed by each party after having
been apprised of all relevant informa­tion and all data.  Each party, in
executing this Agreement, has not relied on any inducements, promises, or
representations made by any other party hereto, or their employees or agents,
and the execution of this Agreement does not represent an admission of liability
on the part of any party hereto.




4.2

In the event that legal proceedings are commenced to enforce or interpret any of
the terms or conditions of this Agreement, or for breach of any such terms and
conditions, the losing party in such proceeding shall pay to the prevailing
party such reasonable sums for attorneys' fees and costs incurred as may be
fixed by the court or jury in addition to any other relief to which it may be
entitled.




4.3

This Agreement is to be governed by, and construed in accordance with, the laws
of the State of Wyoming.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.






















By:  Joel Hand

Arden Kelton

Chief Executive Officer

QualSec






